         Case 2:19-cv-03846-HB Document 93 Filed 09/10/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 :
 LIBERTY RESOURCES, INC., et al.,                :
                     Plaintiffs,                 :
                                                 :
 V.                                              : Case Number
                                                 : 19-cv-3846
 CITY OF PHILADELPHIA,                           :
                     Defendant.                  :
                                                 :
                                                 :


                          WITHDRAWAL OF APPEARANCE

Kindly enter my Withdrawal of Appearance in the above-captioned action.

                                                 Respectfully submitted,


                                                 /s/ Eleanor N. Ewing
                                                 Eleanor N. Ewing
                                                 Chief Deputy City Solicitor
                                                 City of Philadelphia Law Department
                                                 1515 Arch Street, 15th Floor
                                                 Philadelphia, PA 19102
                                                 (215) 683-5012
                                                 eleanor.ewing@phila.gov
                                                 Attorney for Defendant City of Philadelphia




                                             1
           Case 2:19-cv-03846-HB Document 93 Filed 09/10/21 Page 2 of 2




                                  CERTIFICATE OF SERVICE

        I hereby certify that on September 10, 2021. I caused a true and correct copy of the Withdrawal of

Appearance of Eleanor N. Ewing to be served via the Court's electronic filing system on all counsel or

parties of record.



                                                        /s/ Eleanor N. Ewing
                                                        ELEANOR N. EWING




                                                    2
